Citation Nr: 1307509	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  04-07 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial disability rating for the service-connected diabetes mellitus, in excess of 40 percent from May 19, 1997, 60 percent from December 7, 1999, 40 percent from January 16, 2003, and 60 percent from May 19, 2008.

2.  Entitlement to an initial disability rating for the service-connected diabetic retinopathy with bilateral cataracts, in excess of 10 percent from May 19, 1997, 20 percent from February 24, 2001, no percent from July 10, 2001, 20 percent from November 14, 2002, no percent from December 10, 2002, 30 percent from April 10, 2008, and 70 percent from May 15, 2012.

3.  Entitlement to an initial disability rating for the service-connected peripheral neuropathy of the left lower extremity, in excess of no percent prior to June 15, 2007, 20 percent from June 15, 2007, 30 percent from March 18, 2010, and 40 percent from June 11, 2010.

4.  Entitlement to an initial disability rating for the service-connected peripheral neuropathy of the right lower extremity, in excess of no percent prior to June 15, 2007, 20 percent from June 15, 2007, 30 percent from March 18, 2010, and 40 percent from June 11, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO.

During the course of the Veteran's appeal, ratings for each of the disabilities on appeal have been increased.  However, as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's claims were previously before the Board.  In a January 2011 decision, the Board assigned a 60 percent rating for the service-connected diabetes mellitus, effective on May 19, 2008, and remanded the remaining matters for additional development, which included requesting that the Veteran submit a waiver to obtain private evidence, obtaining VA treatment records, contacting the VA examiner who conducted the Veteran's eye examination for additional information, and readjudicating the claims in light of newly added evidence.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

While the Veteran's claim was pending at the Court, the Veteran's attorney and VA's Office of General Counsel filed a Joint Motion for Partial remand in July 2011, which indicated that the Board erred in not discussing the testimony of the Veteran and his wife, who is a nurse, and whether it was competent and credible as to the issue of whether the Veteran is entitled to a disability rating in excess of 60 percent on May 19, 2008 for the service-connected diabetes mellitus.  The Board should also consider and discuss whether the Veteran's claim is entitled to referral for extraschedular consideration.

While the Board will address the matters raised by the Joint Motion, the January 2011 decision that was appealed to the Court is considered a full grant because the Board granted the only issue it decided and remanded for all other consideration, including consideration of whether a disability rating in excess of 60 percent was warranted for the service-connected diabetes mellitus.  

Nevertheless, in order to address the Joint Motion, the Board remanded this issue in April 2012 to direct the RO to request information from the Veteran regarding all treatment he receives for this disability and to schedule him for an examination to determine the current severity of his diabetes mellitus.

While evidence was added to the claims file since the last adjudication in November 2012, it consists only of duplicates of evidence already of record.

In addition to the physical claims file, there are documents associated with the Veteran's virtual file that are relevant to the claims on appeal.  All evidence has been evaluated by both the RO and the Board in adjudicating the Veteran's claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to May 19, 2008, all of the evidence of record shows that the Veteran did not have to regulate his activities due to the service-connected diabetes mellitus.

2.  Beginning on May 19, 2008, the service-connected diabetes mellitus is shown to have been manifested by more than one daily injection of insulin, restricted diet, regulation of activities, episodes of hypoglycemic reactions that would require at least three hospitalizations per year but for the treatment given by the Veteran's wife, progressive loss of strength, and compensable complications.

3.  In May 2012, the Veteran underwent visual field testing for the first time on VA examination, and it revealed right eye concentric contraction to less than 15 degrees and left eye concentric contraction to 10 degrees.

4.  Prior to June 15, 2007, there are no manifestations shown of either right or left lower extremity peripheral neuropathy.

5.  Beginning June 15, 2007, the disability manifestations associated with the service-connected right and left lower extremity peripheral neuropathy are shown to have remained essentially consistent and were characterized by constant numbness in the feet and legs, decreased sensation, depressed ankle jerks, abnormal gait, position and vibratory sense absence, diminished strength, absence Achilles reflexes, and with no use of assistive devices.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating for the service-connected diabetes mellitus in excess of 40 percent from May 19, 1997, 60 percent from December 7, 1999, and 40 percent from January 16, 2003 are not met.  38 U.S.C.A. § 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120 including Diagnostic Code 7913 (2012).  

2.  The criteria for the assignment of an initial disability rating for the service-connected diabetes mellitus of 100 percent, beginning on May 19, 2008, are met.  38 U.S.C.A. § 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120 including Diagnostic Code 7913 (2012).    

3.  The criteria for the assignment of a 70 percent disability rating for the service-connected diabetic retinopathy with bilateral cataracts, beginning on May 19, 1997 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a including Diagnostic Code 6006-6080 (2008).  

4.  The criteria for that assignment of an initial compensable disability rating for the service-connected peripheral neuropathy of the left lower extremity, prior to June 15, 2007, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8520 (2012).  

5.  The criteria for the assignment of an initial 40 percent rating for the service-connected peripheral neuropathy of the left lower extremity, beginning on June 15, 2007, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8520 (2012).  

6.  The criteria for the assignment of an initial compensable disability rating for the service-connected peripheral neuropathy of the right lower extremity, prior to June 15, 2007, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8520 (2012).

7.  The criteria for the assignment of an initial 40 percent rating for the service-connected peripheral neuropathy of the right lower extremity, beginning on June 15, 2007, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a including  Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for his disabilities.  The Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available VA and private medical records pertinent to the claims on appeal are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any outstanding records that are relevant to his claims. 

The Veteran was also afforded numerous VA examinations relevant to the claims decided herein.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations obtained in this case are adequate, as they contain a recitation of the Veteran's complaints and symptomatology and fully address the rating criteria that are relevant to rating the disabilities in this case. 

The Veteran's claims were previously remanded for additional development that has been fully completed and included obtaining additional VA medical records and affording the Veteran VA examinations that were fully responsive to the remand instructions.  Therefore, additional remand is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the hearing in September 2010, the Veteran's representative spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran regarding his current symptomatology.  Towards the end of the hearing, the undersigned spent time clarifying whether any additional relevant evidence was available which could be capable of substantiating these claims.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Analysis

Applicable Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Diabetes Mellitus

The Veteran's diabetes mellitus is rated under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  Under those criteria, a 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of actives with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note 1 indicates that VA is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.

In a May 1997 written statement, the Veteran's VA physician indicates that his diabetes mellitus is insulin-dependent, very unstable, and difficult to control in respect to insulin dosage from day-to-day.

A July 1997 VA treatment record indicates that this is the Veteran's first visit since April 1997.  His glucometer readings had been extremely erratic since his last visit without a known reason.  His written record of glucometer readings revealed a definite pattern or Somogyl effect.  He frequently became asymptomatically hypoglycemic around three in the morning, with his glucometer reading rebounding with a very high fasting blood sugar at six in the morning.  His insulin dosage was altered.  

The impression was that of insulin-dependent diabetes mellitus under poor chemical control, hypertension under excellent control, and hyperlipidemia under good control.  It was noted that the Veteran received two different kinds of insulin subcutaneously, twice a day.

A subsequent July 1997 VA outpatient record shows that the readings from the Veteran's glucometer revealed two episodes of hypoglycemia since his previous appointment.  Although the amount was altered, the Veteran continued to receive insulin subcutaneously twice per day.

In a September 1997 written statement, the Veteran asserts that, recently, he had more than his share of hypoglycemic episodes that were moderate to severe in nature.

A January 1998 private hospitalization record shows that the Veteran was admitted for a hypoglycemic episode.

In a March 1998 written statement, the Veteran's wife indicates that she often finds her husband in hypoglycemic episodes.  They occurred at different times during the day and night.  They ranged in severity from diaphoresis and confusion to seizure and unconsciousness.  One such episode occurred in January 1998.  She was able to revive him.  Other episodes have not been quite as dramatic.

An April 1998 private hospitalization record indicates that the Veteran was admitted and treated for hypoglycemia.

A July 1998 VA outpatient record shows that the Veteran continued to receive three daily insulin injections.

In September 1998, the Veteran returned for routine treatment for diabetes.  He had minimal hypoglycemic reactions over the last month.  His number of insulin injections remained the same.

An October 1998 VA outpatient record shows that the Veteran took three insulin shots per day and was seeking to get on a dual-shot regimen.  He exercised regularly and was a heavy runner.  His insulin regimen was not changed at this time.

A December 1998 VA record indicates that the Veteran's morning insulin dosage had been increased, leading to better control.  He reported no hypoglycemic episodes.

A March 1999 VA outpatient record shows that the Veteran continued to administer three shots of insulin per day, which interfered with his active lifestyle.

An April 1999 private hospitalization report shows that the Veteran was admitted for a hypoglycemic reaction.

During May 1999 VA treatment, the Veteran reported two recent alarming hypoglycemic reactions.  On both occasions, his son transported him to the emergency room, where intravenous glucose was administered.  On at least one of these occasions, the Veteran was utterly stuporous when found by his son.  His insulin was not adjusted.  The Veteran was recently experiencing back pain, which interfered with his activity level.

A June 1999 VA outpatient report shows that the Veteran complained of once weekly hypoglycemic episodes.  His insulin was not changed, and the physician indicated that the Veteran no longer needed to be followed by the endocrinology clinic.  He was referred to his primary care physician.

A November 1999 VA treatment record notes that the Veteran's diabetes is presently under good chemical control.

A December 1999 private hospital record shows that the Veteran was unresponsive on his couch and taken to the hospital.

A January 2000 VA treatment report showed that the insulin regiment did not change, and the Veteran's diabetes was under fairly good chemical control.

In a May 2000 written statement, the Veteran asserted that there had been at least four times when a family member had to inject him with Glucagon to arouse him from a hypoglycemic state.  The episodes ranged in severity from a stuperous state to unconsciousness and seizures.

Good control of the Veteran's diabetes was noted in a June 2000 VA outpatient treatment record.

A September 2000 VA treatment record shows that the Veteran continued to administer multiple shots of insulin per day and was prescribed three glucagon kits.

A December 2000 VA record shows continued treatment for diabetes.

A March 2001 VA treatment record shows that the Veteran reported two hypoglycemic reactions that responded to Glucagon.

May and June 2001 VA records show continuing treatment for diabetes.

In a July 2001 written statement, the Veteran indicated that, from May 2000 to July 2001, he experienced many hypoglycemic episodes.  During that time, 38 Glucagon emergency kits were used to counter his hypoglycemic reactions.  There were also two times during which paramedics had to be called to treat hypoglycemic reactions.

The Veteran underwent continued VA treatment in October 2001, at which time his diabetes testing results were satisfactory.

A January 2002 VA treatment record indicates that the Veteran was married to a VA nurse.  He underwent a mild adjustment in his insulin dosage, which was still more than once per day.

The Veteran underwent general VA follow-up in May 2002 with no adjustments to his diabetes medication.

A September 2002 VA record shows no medication changes.

A January 2003 VA outpatient treatment record shows that the Veteran was to discontinue his regular insulin shot and start changing to another insulin medication that was used in a pump.  He was to return for check up in four months.

In May 2003, the Veteran underwent routine medical checkup.

A September 2003 VA treatment record reveals no changes to the Veteran's diabetes symptoms or treatment.

October 2003 and January 2004 VA podiatry consult reports show diagnoses of onychomycosis of all ten toes and type II insulin-requiring diabetes without complications.

A March 2004 VA outpatient treatment record indicates that the Veteran was on an insulin pump and doing well.  Coronary artery occlusion was noted.

A May 2005 VA outpatient treatment record shows that the Veteran had coronary artery disease.  The Veteran was using his insulin pump and doing well with his glycemic control.

A February 2006 VA outpatient record indicates that the Veteran was very active and ran about four miles every day.  He was on an insulin pump, and his diabetes was fairly well controlled.  

The Veteran returned for diabetes check up in May 2006.  His private endocrinologist was monitoring his insulin intake.

In August 2006, the Veteran informed VA that he was no longer seeing a private endocrinologist, and his private primary care physician was monitoring his insulin pump.

In April 2007, the Veteran underwent VA examination.  He reported that he began using an insulin pump four years ago and had had good control since that time.  He was ordered Glucagon but it had not been filled since May 2006.  He ran marathons and also swam for exercise.  He had been able to keep his weight at an acceptable level.  He had no restriction of activities due to the diabetes.  Since he started using the pump, he had no episodes of hypoglycemia.  The Veteran saw his diabetic care provider every three months.  

A May 19, 2008 VA emergency care center report shows that the Veteran experienced a hypoglycemic reaction while present for his diabetes appointment and was taken to emergency care.  He noted that he should have eaten lunch but did not and was noted to be confused and diaphoretic.  The assessment was that of hypoglycemia.  The Veteran was given lunch and restarted on his insulin pump.

In August 2008, the Veteran underwent VA examination.  He reported several episodes of ketoacidosis numbering up to fifteen in the past year, which he treated at home.  He had not gone to the hospital for this reason.  The examiner noted that ketoacidosis was generally a life-threatening condition that required admission to the hospital, intravenous therapy, and continual monitoring of labs versus treatment at home.  He reported two serious episodes of hypoglycemia in March 2008 and June 2008.  After the first one, he was treated by paramedics.  During the second, he was transported to the VA medical center.  He reported twelve episodes of hypoglycemia in the past three months.  His wife treated him with glucagon.  He used two to five kits of glucagon per month.

The Veteran was on a reduced carbohydrate diet and used one unit of insulin with the pump for every eight carbohydrates.  His endocrinologist had been adjusting his insulin pump.  His weight was stable.  He had severe restrictions on his activities.  He was on an insulin pump with a sliding scale.  He saw a diabetic care provider every three months.  He reported having generalized loss of strength for the past four or five years.  The Veteran could only walk 30 feet before he had to stop and rest because he was tired and had no strength.

Following examination, the diagnoses were those of coronary artery disease secondary to diabetes mellitus, hypertension not secondary to diabetes, neuropathy of the upper and lower extremities secondary to diabetes, and erectile dysfunction secondary to diabetes.  Diabetic nephropathy, peripheral vascular disease, and skin conditions were not found on examination.  

In an August 2008 written statement, the Veteran's wife, who was noted to be a registered nurse, indicated that the Veteran was not able to exercise due to his diabetes.  It was not unusual for him to have up to five hypoglycemic events in a month.  She was able to maintain these reactions most of the time without the Veteran having to go to the hospital by using glucagon and high carbohydrate oral substances.  Despite the pump, the Veteran also needed injections of insulin on occasion.

In a September 2008 written statement, the Veteran indicated that he had a hypoglycemic reaction that month.  He also reported such an incident occurred in March 2008.

A September 2008 VA record shows admission to the hospital for hypoglycemia.

A November 2008 VA outpatient treatment record showed that the Veteran reported no further severe hypoglycemia with his adjusted insulin pump rates.  He was subsequently seen for check up in December 2008 and January, March and April 2009.

An August 2009 VA record showed an incident of hypoglycemia where the Veteran was found unconscious on a park bench and subsequently treated by medics.

The Veteran continued to be treatment for diabetes in September 2009 and reported an incident of hypoglycemia in October 2009 that did not require hospitalization.

The VA records show continuing treatment for diabetes in December 2009, during which he reported midday hypoglycemia that he was able to correct.

In February and March 2010, the Veteran reported not having severe hypoglycemia and indicated that he had better control since recent insulin pump rate adjustments.

In a June 2010 written statement, the Veteran's wife indicated that the Veteran had a hypoglycemic reaction in May 2010.  She managed to get him some food while he was still conscious.  The Veteran tried to get up and fell, after which his wife had to give him a Glucagon injection and fed him.  When he recovered, she drove him to the emergency room to treat his head injury.  The May 2010 emergency room records showed a diagnosis of recurrent hypoglycemia.  

In June 2010, the Veteran underwent VA examination.  He reported having frequent episodes of hypoglycemia with eleven such episodes at home with loss of consciousness in less than three months.  His wife tended to him.  He denied recent hospitalizations.  He was most recently hospitalized for hypoglycemia in September 2008.  He continued on a carbohydrate controlled diet with use of an insulin pump.  His activities were also severely restricted.  He reported occasional episodes of ketoacidosis.

In an August 2010 VA record, the Veteran reported that, since his last pump change, he had experienced two severe hypoglycemic episodes requiring glucagon injections.  The injections were given by his spouse.

In December 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge.  His wife indicated that she was a registered nurse and had run a small diabetic clinic at a VA facility.  He stated that he made weekly calls to his diabetic care provider for adjustments to his insulin.

In March 2011, the Veteran reported having no hypoglycemic reactions since his last check up and reported better control of his blood sugars since recent adjustments to his insulin pump.

An April 2012 private hospital record shows that the Veteran was found down in a field while doing yard work.  It was determined that he suffered a hypoglycemic event at that time.  

In May 2012, the Veteran underwent VA examination.  The diagnosis was that of diabetes mellitus type II, and he was prescribed more than one insulin injection per day.  He required regulation of activities and visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  There was one hospitalization for hypoglycemia in the past twelve months and none for ketoacidosis.  He had no progressive, unintentional weight loss attributable to diabetes.  He did have progressive loss of strength attributable to diabetes mellitus.

The Veteran had diabetic peripheral neuropathy, erectile dysfunction, and a cardiac condition, all of which were related to his diabetes.  The diabetes did not impact his ability to work, as he was a retired firefighter. 

After reviewing the evidence of record, the Board notes that, since the beginning of the appeal period in May 1997, the Veteran has required more than one daily injection of insulin.  He has also required a restricted diet throughout the appeal period.  However, the Veteran had no restriction on his activities through April 2007, at which time he reported running marathons and swimming for exercise.  After this time, the Veteran started reporting that exercise adversely affected his diabetes.

With regard to episodes of hypoglycemic reactions, the first event of record showing that the Veteran required hospitalization was in January 1998.  Subsequently, hospitalizations due to hypoglycemic reactions are shown in April 1998, April 1999, and December 1999.  Beginning in May 2000, the Veteran reported that he had hypoglycemic reactions at home that were treated by a family member administering Glucagon.  

In April 2007, the Veteran reported having had an insulin pump for four years, during which he had good control of his diabetes and no hypoglycemic reactions.  A May 2008 VA outpatient record showed that he experienced a hypoglycemic event during an appointment and was taken to emergency care.  

Beginning in August 2008, the Veteran reported experiencing numerous hypoglycemic events when his wife administered Glucagon to him at home.  In various written and oral statements, the Veteran's wife indicated that she was a VA nurse who ran a diabetic clinic.  She administered glucagon to the Veteran during his hypoglycemic reactions at home.  Because she had this expertise and the requisite medication, he did not have to go to the hospital during these episodes, when he otherwise would have to.

Throughout the appeal period, the Veteran has manifested findings of both compensable (diabetic retinopathy, peripheral neuropathy, coronary artery disease, hypertension) and noncompensable (erectile dysfunction, onychomycosis) manifestation due to his service-connected diabetes mellitus.

At no time during the appeal period was the Veteran shown to visit a diabetic care specialist more than once per month.

Finally, there is no evidence of loss of weight, but beginning in August 2008, there is evidence of a loss of strength.  The Board notes that, while the Veteran reported at this time that he had a four to five year history of loss of strength, the evidence shows that he was still running marathons and swimming in April 2007 with no evidence of weakness or loss of strength.  

The Veteran's contemporaneous report of current symptomatology to a medical professional is highly probative evidence and more probative than a subsequent report as to history of symptomatology.  Therefore, the Board finds that the first evidence of weakness is shown in August 2008.

The Board notes that the rating criteria associated with diabetes mellitus are successive and conjunctive.  Therefore, each of the criteria must be met for the next higher rating to be warranted.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met).

Based on this evidence, the Board finds that, prior to May 19, 2008, disability ratings in excess of 40 percent and 60 percent, for the different time periods at issue, are not warranted.  Simply, regulation of activities is not shown by any of the evidence at issue prior to May 19, 2008.  As noted more than once, the Veteran reported in April 2007 that he ran marathons and swam for exercise.  The next relevant evidence of record is the May 19, 2008 record, the significance of which will be addressed hereinbelow.

As the rating criteria associated with diabetes mellitus are successive and conjunctive, each must be met for an increased disability rating to be assigned.  In the absence of any lay or medical evidence of regulation of activities due to diabetes mellitus prior to May 19, 2008, higher ratings, the criteria of which all require regulation of activities, evaluations in excess of those already assigned are not warranted.

Beginning on May 19, 2008, the Board finds that the criteria for a 100 percent rating for the service-connected diabetes mellitus, under Diagnostic Code 7913, are met.  Beginning on this date, the evidence supports a finding of insulin injections more than once per day, restricted diet, regulation of activities, loss of strength, and compensable complications of diabetes.  

Furthermore, while the Veteran did not go to the hospital with hypoglycemia at least three times per year, the evidence of record dated since May 19, 2008 shows that the Veteran's wife, who is a retired VA nurse who ran a diabetic clinic, administered injections of glucagon to the Veteran during episodes of hypoglycemia that prevented his having to go to the hospital.  

The Veteran's wife testified that, if she was not a medical professional and able to recognize the signs of hypoglycemia and administer them to the Veteran at home, he would be going to the hospital with these complications at least once per month.  

The Board finds that the written and oral statements from the Veteran's wife are competent and credible as to this matter.  Therefore, the criteria necessary for a finding of a 100 percent rating for diabetes mellitus are shown, beginning on May 19, 2008.  The claim, to that extent, is granted.

Entitlement to extraschedular consideration will be discussed hereinbelow.


Diabetic Retinopathy

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. §§ 4.75-4 .79).  The new regulations are effective only as to claims filed on or after December 10, 2008.  Because the Veteran's claim was filed prior to that date, the regulations in effect before December 2008 revision will apply.

The Veteran's diabetic retinopathy is rated under the criteria of 38 C.F.R. § 4.79, Diagnostic Code 6006-6080.  Diagnostic Code 6006 is for retinitis, and the rating code directs that this disability is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology was 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008).

Under Diagnostic Code 6028, cataracts are to be rated on impairment of vision when preoperative and impairment of vision and aphakia when postoperative.  Under Diagnostic Code 6029, a 30 percent rating is assigned for bilateral or unilateral aphakia.

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008). 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).  The resulting ratings based on impairment of visual acuity are found in diagnostic codes 6061 to 6079. 

Additionally, 38 C.F.R. § 4.76a (2008) explains the manner in which the extent of contraction visual fields is determined.  First, the extent of remaining visual fields is recorded in each of the eight 45 degree principal meridians.  Table III provides the normal visual field extent at each of the eight meridians, from which the numbers indicated on a veteran's visual field test are subtracted.  The degrees lost in each meridian are then added together to determine the total degrees lost, and the sum is subtracted from 500, with this number representing the total remaining degrees of visual field.  This number is divided by eight, with the result representing the average contraction for rating purposes.  The resulting ratings based on impairment of field vision are found in Diagnostic Code 6080.

Concentric contraction of the visual field to 5 degrees is rated 100 percent when bilateral and 30 percent when unilateral.  Contraction to 15 degrees but not 5 degrees is 70 percent for bilateral and 20 percent for unilateral.  Lower ratings are applicable for less restrictive impairment of visual fields.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

The Veteran's private treatment records dated from May 1997 to April 2004 showed that his visual acuity, with correction, was 20/40 in the right eye and 20/50 in the left eye in May 1997.  The next time it was shown to be worse was in April 2001, when best corrected visual acuity was 20/50 in the right eye and 20/70 in the left eye.  

A February 2002 record shows that visual acuity was 20/30 in each eye.  A November 2002 private treatment record contains findings of visual acuity of 20/60 in the right eye and 20/50 in the left eye.  One month later in December 2002, corrected visual acuity was 20/40 in the right eye and 20/25 in the left eye.

A September 2004 VA outpatient record shows that the Veteran's best visual acuity was 20/30 in each eye.

A March 2007 private record shows distance visual acuity as 20/40 in each eye.

In August 2008, the Veteran underwent VA eye examination.  With correction, visual acuity in the right eye was 20/25 in each eye.  Intraocular pressure was within normal limits.  There was normal muscle function bilaterally.  There were normal gross visual fields by confrontation, bilaterally.  

A retinal examination showed only very mild nonproliferative diabetic retinopathy, bilaterally, with no significant diabetic retinopathy at this point in time.  There were scars of panretinal photocoagulation, bilaterally, showing that, at one time, the Veteran probably had proliferative diabetic retinopathy affecting both eyes.  The assessment was that of status post panretinal photocoagulation, bilaterally.  There was currently no significant nonproliferative diabetic retinopathy or proliferative diabetic retinopathy affecting either eye.  The retinopathy and cataracts were at least as likely as not caused by or related to diabetes mellitus.  

A September 2008 private record shows that corrected visual acuity was 20/50 in each eye.

An October 2008 VA treatment report shows visual acuity of 20/40 in each eye.

In September 2010, the Veteran testified that his retinopathy had not gotten any better at any point.

A January 2011 VA outpatient record shows that best correct visual acuity was 20/50 in each eye.  

In July 2011, the Veteran underwent VA examination.  He was treated for proliferative diabetic retinopathy in 1998 with panretinal photocoagulation of the left eye and in 2004 for the right eye.  He also underwent bilateral cataract extraction with intraocular lens implant in 2001.  Distance visual acuity was 20/50 in the right eye and 20/25 in the left eye.  Lens examination revealed a clear posterior chamber pseudophakia, bilaterally.  

Following examination, the diagnoses were those of diabetes mellitus; proliferative diabetic retinopathy, bilaterally; glaucoma suspect; and bilateral quiet posterior chamber pseudophakia.  The examiner indicated that the cataracts were successfully removed and replaced by intraocular lens implants bilaterally.

In May 2012, the Veteran underwent VA examination.  The diagnoses were those of proliferative diabetic retinopathy, cataract and pseudophakia.  Corrected distance visual acuity was 20/40 in each eye or better.  Corrected near visual acuity was 20/50 in each eye.  

An examination of the eyes was normal with the exception of findings of clear pseudophakia of each eye.  The Veteran had a visual field defect, and visual field testing was performed.  He had contraction of the visual field.  He demonstrated generalized concentric contraction of both eyes.  The examiner indicated that the Veteran had legal blindness (visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20) based upon visual field loss.  

The Veteran also had postoperative cataracts with replacement intraocular lenses.  There was no aphakia.  He had retinopathy.  The examiner noted that the Veteran had not driven an automobile since 2006.

The May 2012 Goldmann Perimeter Charts for testing of each eye are associated with the claims file and show that concentric contraction of the visual field in the right eye was to 15 degrees and concentric contraction of the visual field in the left eye was to 10 degrees.

A May 2012 VA treatment record shows that corrected distance visual acuity was 20/70 in the right eye and 20/40 in the left eye.

Based on a review of the record, the Board finds that a 70 percent rating for diabetic retinopathy is warranted beginning on May 19, 1997, the date of the grant of service connection.  

The Board agrees with the RO that the VA examination that was conducted in May 2012 showed that a 70 percent rating was warranted for the Veteran's disability under the criteria for rating visual field impairment.  That examination report shows the Veteran had concentric contraction of the visual field in the right eye to 15 degrees and in the left eye to 10 degrees.  This corresponds to a 70 percent rating for the bilateral disability.

An evaluation in excess of 70 percent is not warranted under the criteria of Diagnostic Code 6080 because there is no evidence that concentric contraction of the Veteran's visual field is limited to 5 degrees in both eyes.  

Furthermore, while the Veteran has been diagnosed as having and service-connected for cataracts, aphakia is not shown in the record.  While the Veteran underwent surgery for his cataracts, his lenses were replaced, resulting in pseudophakia, not aphakia.  

Finally, the visual acuity in either eye has never been shown to be limited to 15/200.  Therefore, a higher rating under the criteria associated with rating visual acuity is not warranted.

The Board has considered the Veteran's lay statements regarding his diabetic retinopathy, and the Veteran is certainly competent to report as to his symptoms and their history.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds the Veteran's statements to be credible and considers them in granting the increase to a 70 percent rating from May 19, 1997.  However, the Veteran's lay statements do not show or even suggest that the criteria associated with a disability rating in excess of 70 percent for this claim is warranted.  

As such, a rating of 70 percent, but no higher, is granted from May 19, 1997.  The Board notes that, pursuant to this decision, a 100 percent rating for diabetes mellitus is granted from May 19, 2008 and, under the applicable rating criteria, compensable complications are considered a part of that assigned rating.

Entitlement to extraschedular consideration will be discussed hereinbelow.


Peripheral Neuropathy

The Veteran's peripheral neuropathy of the right and left lower extremities is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, incomplete paralysis of the sciatic nerve that is mild is rated 10 percent disabled.  20 percent is assigned for moderate incomplete paralysis, and 40 percent is assigned for moderately severe incomplete paralysis.  

A 60 percent rating is assigned for severe, incomplete paralysis with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The September 2005 and August 2006 VA outpatient treatment records showed that, on examination of the Veteran's feet, he denied having any numbness or tingling in his feet.

The April 2007 VA examination report shows a notation that there was nothing in the chart or during the examination to suggest that the Veteran had neurological problems.

A June 2007 private treatment record shows that the Veteran was unable to feel where his feet were.  On sensory examination, there was decreased vibratory sensation out of proportion to pinprick sensation abnormality.  

The ankle jerks were depressed, but other reflexes were 3+ and symmetric.  He had a gait abnormality due to sensory neuropathy.  His manifestations were not typical for diabetic neuropathy.  He was not having any pain with the neuropathy.

A subsequent August 2007 private treatment report shows that the Veteran indicated that his symptoms had stabilized and actually improved.

In August 2008, the Veteran underwent VA examination.  He reported having numbness in both feet, from the mid-thigh to the toes.  He believed the symptoms began between 2003 and 2005 with tingling.  It was present 100 percent of the time and consisted of numbness only with no burning or pain.  He has been issued custom orthotics and was also given ankle braces to stop him from stumbling.  He used no cane or assistive devices at the examination and last used a cane in June 2008.  

On examination, the Veteran was not able to walk on his toes or heels.  His gait was very stiff.  Sensation to monofilament was absent in the feet.  Position and vibratory sense was absent in the feet.  Patellar reflexes were 2+, and Achilles tendon reflexes were absent.  Strength testing was 3/5.

In June 2010, the Veteran underwent VA examination.  He reported having constant total numbness, which began in his feet and had now progressed to immediately below his knees.  The left was worse than his right.  He walked with a slow shuffling gait for fear of falling secondary to neuropathy.  He had weakness.  He did not report fatigue of the legs and did not use assistive devices.

On examination, his reflexes were 2+, and his pulses were 1+.  Otherwise, there was the general atrophy of aging.  There was diminished hair growth of the bilateral lower extremities.  Sensation of the feet was diminished.  Reflexes were within normal limits.  The assessment was that the Veteran had severe diabetic neuropathy of the upper and lower extremities.

In September 2010, the Veteran testified that he had a difficult time walking.  He fell and stumbled often.  Sometimes his legs tingled or ached.  Other times, he experienced very little feeling.

In September 2011, the Veteran underwent VA examination.  He had diabetic peripheral neuropathy.  

In May 2012, the Veteran underwent VA examination.  He was diagnosed as having diabetic neuropathy.  He reported having total numbness in the feet, toes and right below the knees.  The left was worse than the right.  He reported no other symptoms.  He walked with a slow shuffling gait for fear of falling.  He had a decreased ability to feel the floor.  

There was weakness, but no fatigue.  He did not use an assistive device.  He had difficulty getting in and out of the bathtub and could not feel the temperature of the water.  He could not do yard work or household chores.

The Veteran denied having pain and paresthesias or dysesthesias.  He described severe numbness.  Knee extension and flexion strength was less than normal, as was ankle plantar flexion.  Ankle dorsiflexion was normal for strength.  Deep tendon reflexes of the knees and ankles were decreased.  Light touch testing of the knees and thighs was decreased.  It was absent in the ankles, lower legs, feet, and toes.  Position sense was absent in the lower extremities.  

The Veteran had no muscle atrophy.  He had diminished hair growth and smooth skin, which was attributable to diabetic peripheral neuropathy.  The examiner indicated that the Veteran had moderate incomplete paralysis of the left and right sciatic nerve.  The femoral nerve was normal.  The neuropathy did not affect his ability to work.

Prior to June 15, 2007, the evidence of record shows that the Veteran denied having any symptoms associated with peripheral neuropathy, and there were no findings in any medical documents related to neuropathy symptoms.  As such, a compensable rating prior to June 15, 2007 is not warranted.

Beginning on June 15, 2007, the Board finds that the Veteran's peripheral neuropathy of both the right and left lower extremities remained essentially consistent throughout the remainder of the appeal period.  

The symptoms manifested include constant numbness, decreased vibratory sensation, depressed ankle jerks, an abnormal gait, absent position and vibratory sense, diminished strength, absent Achilles reflexes, with an absence of any complaints of pain or burning.  

As such, a 40 percent rating is warranted beginning on June 15, 2007 and continuing throughout the rest of the appeal period for each leg.

However, the Board finds that a disability rating in excess of 40 percent is not warranted for either the right or left lower extremity at any point.  Muscle atrophy is not shown at any time and is specifically found not to be present when the Veteran underwent VA examination in May 2012.  

The terms "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

While the June 2010 VA examiner described the Veteran's peripheral neuropathy as "severe," the Board finds that this does not translate into a meeting of the requirements necessary for a next higher rating of 60 percent.  

First, there is no lay or medical evidence to suggest complete paralysis of the sciatic nerve at any point during the appeal period.  

In addition, the Board finds that severe incomplete paralysis of the sciatic nerve with marked muscle atrophy is not shown by any of the evidence of record.  As indicated, muscle atrophy of the lower extremities is not demonstrated.  

In addition, while the June 2010 examiner described the Veteran's peripheral neuropathy as "severe," this referred to both the upper and lower extremities, and a subsequent VA examination report, dated in May 2012, shows that the examiner described the Veteran's disabilities as moderate.

Therefore, and given the absence of any falls, pain, or burning of the Veteran's lower extremities, the Board finds that a 40 percent rating, but no more, is warranted, beginning on June 15, 2007.  

The Board notes that, pursuant to this decision, a 100 percent rating for diabetes mellitus is granted from May 19, 2008 and, under the applicable rating criteria, compensable complications are considered a part of that assigned rating.

Entitlement to extraschedular consideration will be discussed hereinbelow.

The determinations above are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular criteria for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B (5)(c).

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of each of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology and, with regard to all disabilities, provides for ratings higher than that assigned based on more significant functional impairment. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decisions to award higher ratings, but finds that the preponderance of the evidence is against assignment of any higher rating for any of the other disabilities on the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial disability rating for the service-connected diabetes mellitus, in excess of 40 percent from May 19, 1997, 60 percent from December 7, 1999, and 40 percent from January 16, 2003 is denied.  

An initial disability rating of 100 percent for the service-connected diabetes mellitus from May 19, 2008 is granted, subject to the laws and regulations governing the payment of VA benefits.

An increased rating of  70 percent, but not higher from May 19, 1997 for the service-connected diabetic retinopathy with bilateral cataracts is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial, compensable rating for the service-connected peripheral neuropathy of the left lower extremity, prior to June 15, 2007, is denied.

An initial rating of 40 percent, but no higher for the service-connected peripheral neuropathy of the left lower extremity, from June 15, 2007 is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial, compensable rating for the service-connected peripheral neuropathy of the right lower extremity, prior to June 15, 2007, is denied.

An initial rating of 40 percent for the service-connected peripheral neuropathy of the right lower extremity, from June 15, 2007 is granted, subject to the laws and regulations governing the payment of VA benefits.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  

Department of Veterans Affairs


